Fuchsberg, J.
(dissenting). Besides concurring in the dissent-in-chief, I add this comment for myself:
Presented in this proceeding is a sharp issue as to whether the board acted solely to discharge its responsibility for ensuring educational programs of quality or whether, on the bases summarized so well by Judge Jones, its judgment was colored by the beliefs and practices of the petitioners. Without reflecting on the ultimate merits, suffice it to say that there is enough shown by each side to make it salutary as well as mandatory that the facts be aired in the plenary and pensive atmosphere of a full hearing. One would think that those who undertook the unprecedentedly attenuated administrative investigation in this case would themselves welcome the opportunity to dissipate the cloud that might otherwise attach to their determination. Whether the petitioners entertain beliefs that may be disturbing to a majority of the residents of our country is besides the point. As I see it, my duty as a Judge, as was that of the Regents, is to apply the law, in all its strength, equally to those whose philosophies are popular or those whose are not.
Judges Jasen, Gabrielli and Wachtler concur with Chief Judge Cooke; Judge Jones dissents and votes to reverse in a separate opinion in which Judges Fuchsberg and Meyer concur; Judge Fuchsberg dissents in another dissenting opinion.
Orders affirmed.